Citation Nr: 0027758	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension benefits was timely 
submitted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.  He died in June 1959.  The appellant has been 
recognized as his surviving spouse.  An appeal has been taken 
from a May 1997 decision by the Department of Veterans 
Affairs (VA) that the appellant's request for a waiver of 
recovery of an overpayment of Section 306 death pension 
benefits had not been timely submitted and therefore, could 
not be considered on its merits.  The overpayment was 
initially reported to be in the amount of $20,839.25.  In 
August 1997, the overpayment was reported to be $16,266.77 
after an adjustment of $4,572.48.  The case was initially 
before the Board of Veterans' Appeals (Board) in September 
1999, when it was remanded for further action.  The case is 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of Section 306 death 
pension benefits for many years as surviving spouse of the 
veteran.

3.  In March 1993, the regional office terminated her award 
of Section 306 death pension, effective in January 1980 due 
to excess income beginning in 1979.  This action resulted in 
the overpayment in question.

4.  In April 1993, the appellant was notified of the 
overpayment and advised of her right to request a waiver of 
the debt within 180 days.

5.  In May 1997, the appellant submitted a request for waiver 
of recovery of the overpayment.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of Section 306 death pension was not timely 
submitted and may not be considered on its merits.  
38 U.S.C.A. §§ 1507, 5302 (West 1991); 38 C.F.R. § 1.963 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the Postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The record reflects that the appellant had been in receipt of 
Section 306 death pension benefits for many years as 
surviving spouse of the veteran.  In March 1993, the regional 
office terminated her award of Section 306 death pension, 
effective in January 1980 due to excess income beginning in 
1979.  This action resulted in the overpayment in question.

The record discloses that in March 1993, the appellant was 
notified of the termination of her award and informed that 
the adjustment had resulted in an overpayment of benefits.  
She was informed that she would be notified of the exact 
amount of the overpayment and given information about 
repayment of the indebtedness.

In May 1997, the appellant submitted a request for waiver of 
recovery of the overpayment.  Her request was denied on the 
basis that it had not been timely submitted, that is, within 
180 days of the date of the notification of the indebtedness.

In October 1999, the Chief of the VA Debt Management Center 
(DMC) certified that the initial demand letter which 
contained a notice of the appellant's right to request a 
waiver of recovery of the indebtedness within 180 days had 
been sent to her address of record in April 1993.

As indicated previously, the appellant's request for waiver 
of recovery of the overpayment was not submitted until May 
1997, several years after the date of the notice to her of 
the indebtedness.  Under the circumstances, the Board cannot 
consider the equitable arguments going to merits of the 
question of waiver which have been advanced by the appellant.  
It is apparent that the appellant's request for waiver of 
recovery of the overpayment of Section 306 death pension was 
not timely submitted and she has given no indication that 
there were circumstances beyond her control which were 
relevant.  The request for waiver may not be considered on 
its merits.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Although 
the Board regrets that the appellant is experiencing health 
and financial problems, those matters would not provide a 
basis for favorable action in connection with her appeal.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension benefits was not 
timely submitted.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

